Gilfillan, C. J.
We see no objection to the admissibility in evidence of the contract. It expressed the terms on which the defend*526ant received plaintiff’s horse for transport to St. Paul. The omission of the rate to be charged is as to this point unimportant; for whether a rate was expressly agreed on, or the defendant was to receive whatever the service might be worth, or it was to do the carrying gratuitously, still it might by agreement restrict its liability, (except as to losses caused by its negligence,) and the delivery and acceptance of the animal for carriage was a sufficient mutual consideration to sustain the agreement as to the extent of the defendant’s liability.
There was no evidence from which a jury could reasonably find that plaintiff signed the contract under such circumstances that he was not bound by it. After putting his horse in the car, he asked defendant’s agent for a receipt, and the latter laid before him the contract in duplicate, saying they were duplicates, and asked him to sign them, which he did without reading them, as he says, but he states no reason for not reading them, and none is apparent. To allow a man to avoid a written contract signed by him, upon such evidence as this, would establish a rule to effectually do away with a great many contracts.
The contract agreed that the defendant should not be liable for loss “by jumping from the cars.” Of course, this exception would not cover a case where the jumping from the cars was due to defeud-ant’s negligence; and, of course, even in that case, the plaintiff could not recover if his negligence contributed to the loss. The evidence leaves no question as to how the loss of the horse occurred. The plaintiff put him in the car, tied him by a halter and rope near a sliding window or door, opened the window, and left it open. When the car was set in motion the horse, probably frightened by^ihe motion, broke his fastenings, jumped through the window, and was run over by the ears, and killed. There can be no question that it would not have happened but for the window being open. It may have been negligence to set the car in motion with the window open. But, if so, the same evidence that establisned defendant’s negligence established as well that of plaintiff; for, if it was negligence to set the car in motion with the window open, it was equally negligence on the part of plaintiff just before, as he knew the car was to be moved, to open it and leave it open. The defendant had left it shut. The *527plaintiff left it open, without, so far as appears, apprising defendant’s servants that he had done so. Surely, if there was negligence connected with it being open, plaintiff was as much responsible for it as defendant.
Order reversed.